Citation Nr: 0030353	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  98-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.

2.  Entitlement to an effective date earlier than October 3, 
1997 for the assignment of a 70 percent evaluation for the 
service connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This appeal arises from a December 1997 rating decision of 
the St. Louis, Missouri Regional Office (RO), which denied 
entitlement to a rating in excess of 50 percent for PTSD.  By 
rating decision in February 1999, a 70 percent disability 
evaluation was assigned for PTSD effective from the date of 
the increased rating claim on October 3, 1997.  In addition, 
the RO granted entitlement to total disability benefits based 
on individual unemployability due to service connected 
disability effective from October 3, 1997.  The veteran has 
perfected an appeal on the issues of whether a rating in 
excess of 70 percent is warranted for the service connected 
PTSD and whether an effective date earlier than October 3, 
1997 is warranted for the grant of the 70 percent evaluation 
for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is productive of incapacitating 
symptoms resulting in total occupational and social 
impairment.

3.  The veteran filed a formal claim for a rating in excess 
of 50 percent for his service connected PTSD on October 3, 
1997.  

4.  By rating action in February 1999, the RO assigned a 70 
percent evaluation for PTSD effective from the date of the 
formal claim on October 3, 1997.

5.  The earliest effective date for the assignment of an 
increased 70 percent rating for the service connected PTSD is 
October 3, 1997, the date of receipt of the formal claim for 
an increased rating.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent 
evaluation for the service connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for the assignment of an effective date 
earlier than October 3, 1997 for a 70 percent evaluation for 
PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Entitlement to a rating in excess of 70 percent for PTSD

On VA psychological evaluation in December 1997, it was noted 
that since retirement in September, the veteran had continued 
in his marriage, he enjoyed his 2 grandchildren, and he 
planned to do volunteer work in the community so that he 
could continue to help people.  The veteran reported that he 
was doing better since he had left employment.  He was more 
relaxed but was still ready to respond to events with 
unpleasant PTSD indications.  The veteran had a warm 
connection with his wife and grandchildren and he frequently 
referred to friends from the fire department and the Vet 
Center.  He was sustained in a pro-social orientation without 
alienation or bitterness.  He tolerated traumatic Vietnam 
imagery in the office without apparent duress and the 
intrusion was so mild as not to disrupt the interview.  

There was no evidence of impairment of thought processing.  
He still harbored a belief that was hard for him to shake 
that the enemy from the war was after him, but he had insight 
about this belief which was not at the level of an unshakable 
delusion.  There were no current auditory hallucinations.  
His visual imagery was likely a dissociative process which 
could be readily suggested and cued by stimuli related in his 
mind to the war.  This occurred daily.  The veteran denied 
overt displays of anger and he modulated an imagery event 
well in session.  He could become absorbed into his imagery, 
but he did not act on it.  Orientation was negative for 
findings.  Memory and concentration was negative for 
findings.  He knew many dates specifically.  He worried an 
inordinate amount.  Rate and flow of speech was negative for 
findings.  No panic attacks were reported since the veteran 
left the fire department.  Impulse control was negative for 
findings.  The veteran had sleep onset insomnia and 
nightmares.  The diagnosis was PTSD and unbidden imagery 
(well tolerated) and chronic insomnia and nightmares were the 
major impediments.  His family and social life did not sound 
to be unduly compromised nor was his potential to find 
another vocational/volunteer role.  A global assessment of 
functioning (GAF) score of 50 was assigned.  

A January 1998 VA counseling report indicates that the 
veteran's symptoms included recurrent and intrusive imagery 
of combat trauma, sleep disorder with global insomnia, 
emotional distancing, a sense of a foreshortened future, 
hypervigilance, psychogenic amnesia, a feeling of 
estrangement from society, avoidant and isolation, difficulty 
concentrating, irritability and depression, exaggerated 
startle response, survivor guilt, anxiousness and confusion.  
It was opined that the ability to establish or maintain 
favorable relationships appeared to be seriously impaired and 
symptoms had impacted on the veteran's chosen career.  

Received in August 1998 was a statement from Dr. Liss in 
which it was indicated that the veteran's psychiatric 
symptoms included panic, anxiety, crying spells, sleep 
disturbance, hopelessness and obsessions.  He manifested a 5 
out of 10 for depression.  The veteran did not have suicidal 
ideation; risk of suicide was deemed to be low.  A GAF score 
of 50 was assigned.  

On VA psychiatric examination in January 1999, the veteran 
reported that before service he would play cards, but that he 
could no longer do this due to the fact that this brings back 
memories of Vietnam.  He stated that there were other 
activities that he used to do that he no longer performed.  
Since retirement, the veteran had tried to play golf but 
could not concentrate and gave up the game.  While he had a 
good relationship with his wife and granddaughter, he stated 
that he was afraid to get too close to his granddaughters for 
fear that something would happen to them.  He was paranoid 
about people and the fact that he might hurt them or that 
they might hurt him.  He had difficulty falling or staying 
asleep and a great deal of difficulty in concentrating.  
Because he could not handle large crowds, working jobs in 
grocery stores, hardware stores or the like would only 
exacerbate symptoms.  

The veteran remained married but was depressed due to PTSD 
symptoms.  He thought of volunteering but he had difficulty 
finding a place that would not trigger memories of Vietnam.  
He no longer had a weapon for fear of what he might do with 
it.  On examination, the veteran was well groomed.  Motor 
behavior was unremarkable.  Facial expression was sad and the 
veteran cried copiously.  Eye contact was evasive.  Speech 
was clear with normal volume, rate and rhythm.  The veteran 
was alert and oriented to person, place and time.  He 
admitted to a lack of self-confidence.  No perceptual 
disorders, cognitive deficits, or psychotic symptomatology 
was noted.  Long term and recent memory appeared to be intact 
but short term memory was very poor.  This was likely due to 
poor concentration.  Judgment was intact and appropriate.  
Insight was somewhat limited.  

The examiner deemed the veteran's PTSD symptoms to be severe 
and exacerbated.  Symptoms now caused his social adaptability 
to be moderately to seriously impaired and his industrial 
adaptability to be so severely impaired as to render him 
unemployable.  On an ever-increasing basis, the veteran was 
suffering from flashbacks and paralyzing fear which 
manifested as panic attacks when situations occurred that 
reminded him of incidents in Vietnam.  An example was the 
mailman reaching for the mail in his pouch who would become 
the enemy reaching for explosives.  When such incidents 
happen, the veteran would feel terror and be unable to 
concentrate.  He did not want to leave the safety of his 
house because too many things triggered memories of Vietnam.  
His ability to establish or maintain effective or favorable 
relationships with people other than his family was severely 
impaired.  The diagnoses were continuous PTSD and depressive 
disorder due to incapacitation from PTSD.  A GAF score of 40 
was assigned.  

Service connection is in effect for PTSD, evaluated as 70 
percent disabling under DC 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part. 4.

With regard to this claim, the Court has held that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board is also satisfied that all relevant facts have been 
properly developed.  The veteran has undergone VA 
examinations and VA outpatient treatment records have been 
obtained.  Thus, the record is complete and the Board finds 
that there is no further duty to assist the veteran in the 
development of this claim as mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
(1999).

The regulations pertaining to rating PTSD are set forth, in 
pertinent part, below:

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 100

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 70

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Upon review of the claims file, and after resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the assignment of a 100 percent 
evaluation for PTSD.  On VA examination in January 1999, it 
was reported that the veteran had been unable to even play 
golf since leaving employment due to an inability to 
concentrate.  He reported being afraid of getting too close 
to his granddaughters for fear that something would happen to 
them.  He was paranoid about people and the fact that they 
might hurt him or that he might hurt them.  He had difficulty 
falling or staying asleep and he had a great deal of 
difficulty concentrating.  The veteran had thought of 
performing volunteer work, but he was unable to find a place 
where he could volunteer that would not trigger memories of 
Vietnam.  His short term memory was very poor.  

It is significant that, on an ever increasing basis, the 
veteran has suffered from flashbacks and paralyzing fear 
which manifested as panic attacks when situations occurred 
which reminded him of Vietnam.  The examiner opined that the 
veteran's ability to establish or maintain effective or 
favorable relationships with people other than his family was 
severely impaired.  Psychoneurotic symptoms were so severe 
and persistent that there was severe impairment in his 
ability to obtain or retain employment.  

A GAF score of 40 was assessed in January 1999 which 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure or irrelevant), 
or major impairment in several areas such as work or school, 
family relations, judgment, thinking or mood such as a 
depressed man who avoids friends, neglects family and is 
unable to work.  

In summary, the recent medical evidence demonstrates that the 
veteran's psychoneurotic symptoms have resulted in severe 
impairment in social relationships and in his ability to 
obtain or retain gainful employment.  It is apparent from the 
record that the veteran would have great difficulty in 
holding a permanent position due to the severity of his PTSD 
symptoms.  Accordingly, upon review of the entire record, the 
Board finds that the veteran's symptomatology is productive 
of incapacitating symptoms resulting in total occupational 
and social impairment.  Therefore, after reviewing the 
clinical record and resolving any remaining reasonable doubt 
in the veteran's favor, a 100 percent evaluation is 
warranted.


II.  Earlier effective date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall fixed in accordance with the facts found, but shall not 
earlier than the date of receipt of the claim. 38 U.S.C.A. § 
5110(a).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year of such date.  38 
U.S.C.A. § 5110(b)(2).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase [emphasis added] will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.

38 C.F.R. § 3.400.

Increases: 
	(1) Except as provided in paragraph (o)(2) of this 
section and § 3.401(b), date of receipt of claim or date 
entitlement arose, whichever is later.  A retroactive 
increase or additional benefit will not be awarded after 
basic entitlement has been terminated, such as by severance 
of service connection.


	(2) Disability compensation. Earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if claim is received within 1 year from such 
date otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o).

Additionally, VA Regulations provide that an informal claim 
is as follows:

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

38 C.F.R. § 3.155(a) (1999).

The term "application" is not defined in the statute.  In 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain medical records may constitute an 
"informal claim" for an increase in disability 
compensation.  If a "formal claim" has not been received by 
VA upon its receipt of an informal claim, VA must forward an 
application to the claimant; the claimant must return the 
formal claim to VA within one year to make the date of 
receipt of the informal claim an appropriate effective date 
for the claim.  The applicable statutory and regulatory 
provisions, fairly construed, require that VA look to all 
communications in the file that may be interpreted as 
applications or claims - formal and informal - for increased 
benefits and, then, to all other evidence of record to 
determine the "earliest date as of which", within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. 
§§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 2 Vet. App. 
858 (1992).  

38 C.F.R. § 3.157(b)(1) provides that the date of an 
outpatient or hospital examination or admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of an informal claim for increased benefits, or an 
informal claim to reopen, with respect to disabilities for 
which service connection has been granted.  This section does 
not require the veteran to identify the report as a claim or 
to identify the benefits sought.  

38 C.F.R. § 3.157(b)(2) provides that for evidence received 
from a private physician or layman, the date of receipt of 
such evidence will be accepted when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.

Service connection was established for PTSD by rating action 
in November 1988 and a 10 percent evaluation was assigned, 
effective from June 13, 1988, the date of receipt of the 
veteran's original claim.  The veteran and his representative 
were notified of this decision and did not appeal.  By rating 
decision in June 1990, a 50 percent evaluation was assigned 
for PTSD effective from July 24, 1989, the date of receipt of 
the claim for increase.  The veteran and his representative 
were notified of this decision by letter of the same month 
and they did not appeal.  Thus, this rating action is final.

On October 3, 1997, a written request was received from the 
veteran.  He requested consideration of an increased rating 
for the service connected PTSD.  Submitted with the formal 
motion for an increased rating were private medical records 
dating from June to September 1997.  These records reflect 
the presence of severe PTSD symptomatology with multiple 
opinions to the effect that the veteran was no longer capable 
of continuing his employment as a fire fighter.  Also 
received was a September 1997 letter from the veteran's 
employer indicating that he had been granted ordinary 
retirement due to severe depression and PTSD.  

By rating action in February 1999, a 70 percent schedular 
disability rating was assigned for PTSD and total disability 
benefits based on individual unemployability due to service 
connected disability were granted.  Both benefits were 
granted effective from the date of receipt of the formal 
claim on October 3, 1997.

It is the veteran's contention that an earlier effective date 
for the assignment of the 70 percent evaluation for PTSD is 
warranted.  The evidence of record does not support this 
contention.

Between the time of the prior final rating decision in June 
1990 and the October 3, 1997 formal claim for increase, the 
claims folder is devoid of any record which could be 
construed as a formal or informal claim for a higher 
evaluation for the service connected PTSD.  Private medical 
records and an employment statement (as described above) were 
received on October 3, 1997.  Under section 3.157(b)(2), the 
date of receipt of such private records will be accepted as 
the date of claim for an increased rating.  Of course, as 
October 3, 1997 is also the date of receipt of the formal 
claim in this case, the private medical records do not serve 
to establish an earlier effective date.

Conversely, section 3.157(b)(1) provides that the date of an 
outpatient or hospital examination or admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of an informal claim for increased benefits.  In the 
case at bar, VA outpatient treatment records were received in 
October 1997, dating from October 1996 to August 1997; and 
additional outpatient records were received in August 1998 
which encompass most of the time period between the prior 
final rating decision in June 1990 and the October 1997 
formal claim for an increase.  Thus, these VA records 
constitute an informal claim for an increased evaluation, 
however, they do not support the assignment of a rating in 
excess of 50 percent for PTSD under DC 9411.  

The VA outpatient records include the following.  There was 
no change in the veteran's condition in September 1990 and he 
was deemed to be doing well.  In February 1991, it was noted 
that the veteran looked good.  He was handling the war fairly 
well.  In May and July 1991, the veteran remained stable.  In 
September 1991, it was noted that the veteran was doing well.  
He had been getting compliments at work from fellow battalion 
chiefs.  Affect laden memories from childhood were returning 
but the veteran was not frightened and he was handling the 
situation well.  In January 1992, the veteran was noted to be 
maintaining.  The veteran was stable and introspective in 
November 1992.  He would think through his symptoms.  In 
April 1994, home and work adjustment were noted as being 
good.  There were no complaints.  In June 1994, it was noted 
that highs and lows were controlled by medication.  In July 
1995, the veteran was maintaining a steady level of 
functioning.  Many war memories were returning, but he was 
handling them well.  In March 1996, nerves and intrusive 
thoughts about killing people were reported.  He was employed 
with the St. Louis fire department.  Intrusive thoughts did 
not come as often.  Audio and visual hallucinations were 
denied.  At times, the veteran reported that he would get 
paranoid.  In August 1996, it was noted that the veteran was 
employed and lived with his wife in a house.  He looked his 
stated age and no side effects from medications were 
observed.  His mood was described as upbeat.  He displayed a 
broad range of affect and he cried as he talked about his war 
experiences.  No speech disturbances were observed.  No 
perceptual disturbances were reported at the present time.  
Thinking and cognitive functions were grossly intact.  
Impulse control was good.  Judgment and insight were poor.  
In October 1996, flashbacks, nightmares and intrusive 
thoughts continued.  It was noted that the veteran regularly 
attended PTSD support groups which helped him.  In December 
1996, the veteran reported that it was getting more difficult 
for him to function as a firefighter and that he was missing 
more work.  A GAF score of 80 was assigned signifying no more 
than slight impairment in occupational functioning.  In June 
1997, the veteran felt shaky and he reported that symptoms 
had increased.  He was more anxious.  In August 1997, the 
veteran reported feeling more anxious.  Mood was normal.  The 
veteran was not suicidal or homicidal.  There was no evidence 
of a formal thought disorder.  

During the time period between the prior final June 1990 
rating decision until the October 3, 1997 formal claim, the 
veteran was rated as 50 percent disabled due to PTSD.  The VA 
outpatient treatment records during this time period, as 
described above, fall short of containing the type of 
findings that would be necessary for the assignment of a 70 
percent evaluation.  The VA medical records simply do not 
show occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships as would be necessary for a 
70 percent evaluation under DC 9411.  Accordingly, the 
preponderance of the evidence is against the assignment of an 
earlier effective date. 


ORDER

Entitlement to a 100 percent rating for the service connected 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.

Entitlement to an effective date earlier than October 3, 1997 
for the assignment of a 70 percent evaluation for the service 
connected PTSD is denied.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 14 -


- 1 -


